Citation Nr: 1218659	
Decision Date: 05/25/12    Archive Date: 06/07/12	

DOCKET NO.  08-28 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for right patellar tendonitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel





INTRODUCTION

The Veteran served on active duty from April 2003 to July 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal of November 2007 and March 2008 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

Virtual VA has been reviewed and currently contains no documents herein pertinent as to this issue.

For reasons which will become apparent, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.


REMAND

A review of the record in this case raises some question as to the current severity of the Veteran's service-connected right patellar tendonitis.

In that regard, based on a review of the Veteran's file, it would appear that she last underwent a VA examination for compensation purposes in April 2010, more than two years ago.  Moreover, the Veteran's claims folder was apparently not available at the time of that examination.

The Board observes that, in correspondence of February 2011, the Veteran indicated that she continued to experience pain, tenderness, and locking in her right knee, such that her physical activity was "limited."  Moreover, according to the Veteran, her service-connected right knee symptomatology had, in fact, "worsened."

In an Informal Hearing presentation of May 2012, the Veteran's accredited representative similarly indicated that the Veteran's right patellar symptomatology had "worsened," and, accordingly, warranted a higher evaluation than the 10 percent evaluation currently in effect.  That representative additionally indicated that the Veteran's most recent VA examination conducted in April 2010 did not adequately address the criteria for an increased rating, and similarly failed to address that point on the range of motion continuum where the Veteran began to experience pain.

Based on the aforementioned, it is clear that both the Veteran and her accredited representative are arguing that, since the time of the last VA examination in 2010, the Veteran's service-connected right knee symptomatology has increased in severity.  Under the circumstances, the Board is of the opinion that an additional, more contemporaneous VA examination would be appropriate prior to a final adjudication of the Veteran's claim for increase.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

Accordingly, in light of the aforementioned, and in deference to the request of the Veteran's accredited representative, the case is REMANDED to the RO/AMC for the following actions:

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to April 2010, the date of the most recent VA examination of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims folder.  In addition, the Veteran and her representative should be informed of any such problem.

2.  The Veteran should then be afforded an additional VA orthopedic examination in order to more accurately determine the current severity of her service-connected right patellar tendonitis.  The Veteran is hereby notified that it is her responsibility to report for the examination, and to cooperate in the development of her claim.  The Veteran is further to be advised that the consequences for failure to report for a VA examination without good cause may include denial of her claim.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to her at her last known address.  It should additionally be indicated whether any notice sent was returned as undeliverable.

Following completion of the examination, and in accordance with the latest AMIE work sheets for rating disorders of the knee, the examiner is to provide a detailed review of the Veteran's pertinent medical history and current complaints, as well as the nature and extent of her service-connected right patellar tendinitis.  More specifically, the examiner should specifically comment regarding any and all limitation of motion, as well as any functional loss associated with pain, weakened movement, excess fatigability, instability, incoordination, swelling, and deformity or atrophy of disuse.  The examiner should also discuss factors associated with disability, such as objective indications of pain on pressure or manipulation.  In addition, the examiner should inquire as to whether the Veteran experiences flare-ups associated with her service-connected right knee disability.  To the extent possible, any additional functional loss or limitation of motion attributable to such flare-ups should be described.  

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  The claims folder must be made available to and reviewed by the examiner prior to completion of the examination.  In addition, the examiner must specify in the report that the claims file has been reviewed.

3.  The RO/AMC should then review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO/AMC must implement corrective action at once.

4.  The RO/AMC should then readjudicate the Veteran's claim for an increased evaluation for service-connected right patellar tendonitis.  Should the benefit sought on appeal remain denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action taken on the claim for benefits since the issuance of the most recent SSOC in January 2011.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


	                  _________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



